Order                                                                         Michigan Supreme Court
                                                                                    Lansing, Michigan

  April 6, 2018                                                                      Stephen J. Markman,
                                                                                                Chief Justice

                                                                                           Brian K. Zahra
                                                                                   Bridget M. McCormack
  156116                                                                                 David F. Viviano
                                                                                     Richard H. Bernstein
                                                                                          Kurtis T. Wilder
  YVETTE M. CORMIER,                                                                Elizabeth T. Clement,
            Plaintiff-Appellant,                                                                     Justices


  v                                                        SC: 156116
                                                           COA: 331286
                                                           Midland CC: 15-002463-NZ
  PF FITNESS-MIDLAND, LLC, and
  PLA-FIT FRANCHISE, LLC,
             Defendants-Appellees,
  and
  PLANET FITNESS HOLDINGS, LLC,
  PLANET FITNESS EQUIPMENT, LLC,
  PLANET FITNESS NAF, LLC, PFIP, LLC,
  and TSG CONSUMER PARTNERS, LLC,
            Defendants.

  _____________________________________/

          On order of the Court, the application for leave to appeal the June 1, 2017
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we VACATE that part of the Court of Appeals judgment
  concluding that the plaintiff had abandoned her claims under the Michigan Consumer
  Protection Act (MCPA), MCL 445.901 et seq. The plaintiff attached her complaint to her
  brief, cited the governing statute, MCL 445.901 et seq., and provided a two-page
  discussion of her theory supporting her claims. Thus, the plaintiff did not simply
  announce her position and leave it to the court to rationalize her basis, nor did she require
  the court to search for authority either to sustain or reject her position in this statutory
  cause of action. Cf. Wilson v Taylor, 457 Mich. 232, 243 (1998), quoting Mitcham v
  Detroit, 355 Mich. 182, 203 (1959). Accordingly, the Court of Appeals erred in declining
  to consider the plaintiff’s MCPA claims. Therefore, we REMAND this case to that court
  for consideration of the trial court’s grant of summary disposition on those claims. See
  Brownlow v McCall Enterprises, Inc, 315 Mich. App. 103 (2016).
                                                                                                              2


        In all other respects, leave to appeal is DENIED, because we are not persuaded
that the remaining questions presented should be reviewed by this Court.

      We do not retain jurisdiction.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        April 6, 2018
       a0403
                                                                            Clerk